



COURT OF APPEAL FOR ONTARIO

CITATION:
Tribecca Finance Corporation v. Tabrizi, 2015 ONCA 748

DATE: 20151105

DOCKET: C59769

Gillese, van Rensburg and Miller JJ.A.

BETWEEN

Tribecca Finance Corporation
, Yogesh Shah
    and Rita Shah

Respondent
(Plaintiffs)

and

Ani Tabrizi and Haroutioun Tabrizi

Appellants (Defendants)

Adam Wainstock, for the appellants

Maureen Whelton and Neil G. Wilson, for the respondent

Heard: October 6, 2015

On appeal from the judgment of Justice Meredith Donohue
    of the Superior Court of Justice, dated November 19, 2014 and amended April 15,
    2015, and from the costs order dated January 21, 2015.

ENDORSEMENT

[1]

The respondent, Tribecca Finance Corporation (Tribecca Finance), was
    successful on its summary judgment motion. It obtained judgment against the
    appellants in the sum of $497,120.75, as the outstanding balance owing under a
    second mortgage registered against a residential property in Markham, Ontario,
    plus costs of $101,789.09. By the time the action was brought, the property had
    been sold under power of sale, the first mortgagee had been paid out and the
    balance had been paid to the respondent in partial satisfaction of its claim.

[2]

The appellants argue that the respondents action on the covenant must
    be considered in the wider context of a luxury residential construction project
    in which Tribecca Finance, its principal Rajan Kaushal, and related
    corporations, are all alleged to have breached various obligations to the
    appellants.

[3]

As such the appellants contend that there were genuine issues requiring
    a trial, and that judgment ought not to have been granted against them. In the
    alternative, they assert that enforcement of the judgment should be stayed
    pending the disposition of their counterclaim in the action, and proceedings
    they commenced against the respondent and other parties in Toronto (the
    Toronto action).

Facts

[4]

In June 2010, the appellants entered into a contract with Tribecca
    Development Corporation (Tribecca Development) for the construction of their
    home. The contract specified that Tribecca Development was to act as project
    manager/construction manager, while a corporation controlled by the appellant,
    Haroutioun Tabrizi, was to be the builder.

[5]

The appellants allege that Kaushal, through the Tribecca corporations,
    wrongly usurped control of the construction project, ran up construction costs,
    and delayed completion of the project so as to prevent the appellants from
    selling the home and repaying the mortgage debt at an earlier date. The
    cumulative effect of these actions, the appellants say, was to create a
    situation where the appellants had no option but to obtain financing from
    Tribecca Finance on unfavourable terms, which depleted the appellants equity
    in the property and ultimately resulted in its sale by the first mortgagee
    under power of sale at a substantial loss.

[6]

The appellants argued that they entered into the mortgage agreement
    under duress, and that the respondents actions amounted to fraud, bad faith,
    and breach of its fiduciary duty to the appellants. The appellants argued that
    they are therefore entitled to equitable set-off against the mortgage debt.

[7]

In 2012, after a default judgment in the mortgage enforcement action had
    been set aside, the appellants commenced the Toronto action against Tribecca
    Finance, Kaushal, Tribecca Development and other corporations that Kaushal is
    said to control. In the appellants counterclaim in the mortgage action they
    sought, among other things, an order consolidating the two actions.
    Additionally, in response to the summary judgment motion, the appellants brought
    a cross-motion for consolidation of the two proceedings.

[8]

The motions judge noted that the mortgage contained standard charge terms
    that provide that the mortgagor will pay the principal and interest without
    any deduction or abatement, and that there is no right to equitable set-off
    against a liquidated demand under the mortgage in the absence of bad faith or
    fraud.

[9]

The motions judge found that the evidence did not support the claims
    that the mortgage contract was made under duress or was unconscionable. She
    made factual findings and concluded that the respondents actions did not rise
    to the level of bad faith or fraud, and that the respondent did not owe a
    fiduciary duty to the appellants.

Issues on Appeal

[10]

The
    appellants raise four grounds of appeal. They submit that the motions judge
    erred in:

1.      finding
    that the appellants were not entitled to equitable set-off against the mortgage
    due to bad faith;

2.      refusing
    to consolidate the mortgage action with the Toronto action;

3.      refusing
    to stay the judgment pending the Toronto action; and

4.       the quantum of costs ordered.

[11]

We
    reject the first three submissions and do not grant leave to appeal the costs
    order.

[12]

The
    motions judge considered the evidence on the motions. In particular, the
    appellants claimed that the construction of the home was delayed and that costs
    of construction were excessive. She noted that this was the subject of the
    Toronto action that was brought after default under the mortgage.

[13]

The
    motions judge made findings of fact with respect to the actions of all the
    parties. These findings are fully supported by the record before her, and are
    entitled to deference. In particular, she found that the appellants were
    sophisticated, experienced and well-heeled people and that they had the
    benefit of independent legal advice. She noted that Mr. Tabrizi, in particular,
    is an engineer with over 20 years of experience in home construction.

[14]

The
    motions judge found that the mortgage loan was high risk and she accepted the
    respondents evidence of why it was an expensive loan. She found that the
    construction project was completed within budget and that the appellants did
    not establish on the evidence that Mr. Tabrizi would have been able to source
    less expensive subtrades.

[15]

Significantly,
    the appellants only complained of the conduct of the Tribecca corporations late
    in the day, in response to the mortgage action, and did not invoke the
    termination or arbitration clauses available to them under the construction
    contract.

[16]

These
    findings amply support the conclusion of the motions judge to reject the
    appellants claim of bad faith. This disposes of the claim for a set-off
    against the mortgage debt.

[17]

Having
    concluded that the claim for a set-off was not made out, the motions judge made
    no error in refusing to exercise her discretion to consolidate the action with
    the Toronto action. The judgment does not affect the appellants ability to
    pursue that action, which has been dormant since the exchange of pleadings.

[18]

In
    view of the findings of fact of the motions judge, which were reasonable and
    fully supported by the evidence, and her rejection of the defence of equitable
    set-off, there is no basis for a stay of execution of the judgment pending the
    disposition of the Toronto action. The motions judge did not err in her refusal
    to grant such relief.

[19]

We
    do not grant leave to appeal the costs award, which awarded costs on a substantial
    indemnity basis pursuant to the standard charge terms of the mortgage.

DISPOSITION

[20]

The
    appeal is dismissed, with costs to the respondent fixed at $13,700, inclusive
    of disbursements and HST.

E.E.
    Gillese J.A.

"K. van Rensburg
    J.A."

B.W. Miller J.A.


